United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 30, 2019                Decided June 21, 2019

                        No. 18-1198

            FEDERAL EDUCATION ASSOCIATION,
                      PETITIONER

                              v.

          FEDERAL LABOR RELATIONS AUTHORITY,
                     RESPONDENT


            On Petition for Review of an Order of
            the Federal Labor Relations Authority


    William Howell Freeman, Jr. argued the cause and filed the
brief for petitioner.

    Rebecca J. Osborne, Attorney, Federal Labor Relations
Authority, argued the cause for respondent. With her on the
brief were Fred B. Jacob, Solicitor, and Tabitha G. Macko,
Attorney.

   Before: GARLAND, Chief Judge, and PILLARD and
WILKINS, Circuit Judges.

   Opinion for the Court filed by Circuit Judge PILLARD.
                               2

    PILLARD, Circuit Judge: The Department of Defense,
acting through the Department of Defense Education Activity
(“the Agency”), provides schools for the children of service
members stationed abroad. Roughly 4,000 of the 15,000
teachers that the Agency employs around the world are
represented by the Federal Education Association (“the
Union”). In the early 2000s, the Union and the Agency began
to arbitrate a compensation dispute. After years of arbitration
and multiple decisions by the arbitrator, the Union in October
2015 filed an unfair labor practice charge with the Federal
Labor Relations Authority (“the Authority”) challenging the
Agency’s failure to comply with the arbitral awards. The
Union petitions us to reverse the Authority’s decision that its
unfair labor practice charge was untimely, and asks us to retain
jurisdiction to ensure that the government complies with the
arbitration awards. For the reasons discussed below, we
conclude that the charge was timely and therefore grant the
Union’s petition for review in part. We deny the petition
insofar as it asks us to retain jurisdiction. It is up to the
Authority to consider in the first instance the Agency’s
exceptions to the administrative law judge’s holding that the
Agency had committed an unfair labor practice.
                      BACKGROUND
    In the early 2000s, the Union came to believe that the
Agency was underpaying some of its teachers and failing to
provide them with consistent and comprehensible payroll
information to enable them to monitor and understand their
salary payments. The Union filed a class grievance on the
teachers’ behalf in 2002, alleging the Agency had “engaged in
a persistent pattern of failing to pay or to apprise bargaining
unit employees of” the amounts the Agency owed them.
Supp. App’x (“S.A.”) 3. The Union identified, by way of
example, eight underpaid teachers in Germany. Pursuant to
                               3

the parties’ collective bargaining agreement, the Union sought
arbitration in Germany under the auspices of the Federal
Mediation and Conciliation Service, an independent agency
that maintains a roster of arbitrators who handle labor-
management disputes.
    Over the next thirteen years, the arbitrator issued four
decisions, or “awards.” The arbitrator conducted two days of
hearings in December 2002. He issued an initial pair of
awards in November 2003. In the first award, the arbitrator
concluded that the Agency had violated its collective
bargaining agreement with the Union, as well as federal law
and prior arbitration decisions binding the Agency and Union.
He found that the employees at issue “did not receive all of the
appropriate payments, back pay and interest to which they were
entitled” or, in the alternative, at least “did not receive an
adequate explanation of benefits or payments received.” S.A.
13 (Nov. 7, 2003 Award). “[E]mployees [were] routinely
provided with payments without meaningful explanation of
how the payments were derived.” S.A. 18. He saw no
grounds for the shortfalls where “[n]o technological or other
impediment ha[d] been demonstrated that justifie[d] the
Agency’s failure to provide every bargaining unit employee
with a clearly articulated written explanation of what every
payment represents, including the basis for computation.”
S.A. 19. The arbitrator therefore ordered the Agency to
submit within sixty days a “proposal for implementing a
revised computer program to provide with sufficient specificity
the information set forth in” the award. S.A. 45.
    The second of the initial pair of awards ordered the Agency,
or the Defense Finance and Accounting Service (“DFAS”) (a
separate Department of Defense component that administers
the Agency’s—and other agencies’—online payroll system),
“or some other entity of the Department of Defense” to “create
                               4

or modify its computer programs or other procedures by which
bargaining unit employees are paid so that all bargaining unit
employees receive with every payment a clear, fully
understandable explanation of what is included.” S.A. 51
(Nov. 12, 2003, Award). The arbitrator stated that the system
must include,
       [f]or example, the nature of the payment, the
       period represented by the payment, the date of
       the document submitted for payment, the actual
       exchange rate of foreign currency upon which
       the payment was predicated, and the number of
       units (for example, days or hours) times the
       applicable rate, whether interest is included, the
       period covered by the interest, the rate of
       interest, and the arithmetic computing the
       interest.
S.A. 51-52. The award specified that “such compliance shall
be achieved . . . within a reasonable interval,” and that
“[f]ailure to comply with this directive within ninety days of
this Award [might] result in the imposition of substantial
liquidated [damages].” S.A. 52.
    The Agency filed exceptions with the Authority.
According to the Agency, only the Department of Defense’s
Chief Financial Officer had the “authority to make the
changes” that the arbitrator had ordered; all the Agency itself
could do was ask him to make those changes. U.S. Dep’t of
Def. Educ. Activity, 60 F.L.R.A. 24, 25 (2004). The Authority
denied the exceptions, concluding that the Agency had not
established that satisfying the awards was beyond its power.
The awards became final and the Agency began taking steps to
comply.      In the process, the parties participated in
“implementation hearings” before the arbitrator over the next
                               5

several years, at which the Agency provided progress reports
on its compliance with the arbitrator’s order.
    In March 2010, after one of the implementation hearings,
the arbitrator sent a letter to the parties (his third award, in
effect). The letter ordered the Agency to make eight specific
changes to the way it presented payroll information to its
employees. Specifically, the letter ordered the Agency to
modify its payroll interface—within a system called Smart
Leave and Earnings Statement (“Smart LES”)—by creating
links to employee-specific information itemizing for each
teacher her or his (1) Living Quarters Allowance,
(2) Temporary Quarters Subsistence Allowance, (3) Post
Allowance, (4) Thrift Savings Plan contributions, (5) pay lane,
(6) Federal Employees’ Group Life Insurance, (7) Federal
Employees Health Benefits, and (8) debts and repayment
obligations. Each category contained further requirements of
specific information and how it should be presented: For
example, for an employee’s Post Allowance (a locality-specific
cost-of-living allowance), the arbitrator required that:
       An additional screen from a link on the main
       Smart LES Page should show Post Allowance
       paid. By pressing this link, the user should be
       able to see the name of the employee’s location,
       the nominal [cost-of-living allowance]
       percentage applicable to the payment, the
       “effective since” date applicable to the
       payment for a Post Allowance, and the dates
       covered by the payment.
S.A. 63.
    The difficulty in making those changes, as far as the
Agency was concerned, was that the Agency does not control
the Smart LES system, which is under the purview of DFAS.
                               6

Because one uniform version of Smart LES is used by a
number of government components—including the entire
Department of Defense and some other parts of the executive
branch—any changes to Smart LES have to be proposed to and
approved by DFAS. DFAS approval depends on clearance
through the “Configuration Control Board,” comprised of
agency representatives (of the Department of Defense and
other DFAS customers) empowered to decide whether
proposed changes make sense on a system-wide basis. S.A.
115, 130.
    The Agency asked DFAS in April 2010 to make changes
to Smart LES to bring it into compliance with the arbitrator’s
March 2010 award. DFAS responded that same month that
neither it nor the Department of Defense was bound by the
arbitrator’s awards. They were not parties to the arbitration
and had not been told that it was happening. Any response
DFAS could make to the requested payroll system changes was
therefore provided “only as a courtesy to [the Agency] as a
customer.” S.A. 77. DFAS stressed that it “neither agree[d]
to the changes addressed in the [attached] memorandum . . .
nor committ[ed] to performing them.” Id.
    DFAS described what “information [was] currently
available through the Smart LES and” what changes were
“currently being pursued by DFAS.” S.A. 78. Addressing in
turn each of the arbitrator’s eight required modifications,
DFAS pointed out ways in which the Smart LES system
already conformed to the arbitrator’s order and identified other
changes underway. Some of its responses were encouraging,
and others less so. For the Post Allowance changes, for
example, DFAS stated that a new interface would provide
some or all of the requested information and would be released
once “funding [was] obtained.” S.A. 79. By contrast, DFAS
asserted that one of the requested changes related to the
                                 7

Temporary Quarters Subsistence Allowance “would not serve
a useful purpose.” S.A. 79. Other changes—such as one
regarding the monthly rate for the Living Quarters
Allowance—were “not available,” or—in the case of changes
regarding information on debts and repayment obligations—
were “not allowed.” S.A. 78-79.
     Upon receiving DFAS’ response, the Agency informed the
arbitrator and Union that it had discovered that Smart LES “in
its current form” had “most of the structure and functions . . .
require[d].” S.A. 82. It then attached the portion of DFAS’
letter that explained which changes had already been made or
were underway. It did not, however, send to the arbitrator or
Union the portion in which DFAS asserted that it was not
bound by the arbitrator’s awards and was providing its
response as a courtesy only.
    Three months later, in August 2010, a representative from
DFAS met with the parties and the arbitrator to demonstrate
how the Smart LES system worked. At the meeting, the
Agency argued that the system already complied with the
arbitrator’s requirements. The Union lawyer disagreed and,
as he put it, “took over the demonstration” and showed that it
did not comply. S.A. 121. According to the Agency, the
DFAS representative stated “that pretty much anything [the
Agency] wanted [it] could do in the [S]mart LES, realizing
there’s a cost associated with it and it still has to get approval.”
S.A. 136. She then offered to help the Agency write up its
request for the Configuration Control Board, which the Agency
submitted before the Board’s meeting in October 2010. The
request resulted in some back and forth within DFAS, and the
Configuration Control Board first approved the changes and
then disapproved them a few months later (seemingly without
the Agency’s knowledge either time).                 Finally, at a
Configuration Control Board meeting in May 2011, “[t]he
                               8

board approved the request pending getting the cost [billed] to
[the Agency] and [its] agreeing to pay.” S.A. 112. At the
same meeting, a representative from the Agency stated that it
was “willing to pick up the cost.” S.A. 112.
    Over the next few years, the arbitrator continued to hold
once-yearly implementation hearings. The Union says that
during that time it was “being constantly assured that” the
Agency was “working on” compliance. S.A. 125. In 2013,
for example, the Union lawyer expressed doubt that the
Agency would ever comply with the arbitration awards, in
response to which the Agency representative reassured him
that he wanted to make the changes and “was working on
them.” S.A. 127-28.
    Ultimately, however, the Agency did not succeed in
making all the changes that the arbitrator required. In May
2015, the Agency sent a letter to the arbitrator asking him to
hold that the Agency had “complied with the spirit and intent
of [his] order” and to relinquish his jurisdiction. S.A. 55. The
Agency wrote that DFAS had said in 2010 that the remaining
changes would never be made. In response, the arbitrator
issued a final award on August 10, 2015, stating that the
Agency had “been in non-compliance with the Arbitrator’s
Award and subsequent orders since 90 days after the
[Authority] decision” in 2004 affirming his original
award. S.A. 60.
    On October 6, 2015, the Union filed an unfair labor practice
charge with the Authority, charging the Agency with failure to
comply with the arbitration awards. Acting on that charge, the
Authority filed a complaint against the Agency, on which an
administrative law judge held a hearing. The judge addressed
two questions: First, whether the Union’s unfair labor
practice charge was timely, and, second, whether the Agency
                              9

had complied with the arbitrator’s awards. On the first
question, the judge found that the Union’s charge was timely
because it was filed within six months of the Union’s learning
that the Agency would not comply with the arbitrator’s order.
On the second question, the judge concluded that the Agency
had not complied with the awards and had therefore committed
an unfair labor practice.
    The Agency filed exceptions to the administrative law
judge’s decision, and the Authority reversed on the ground that
the Union filed too late. The Authority held that the Union
had express notice by 2010 of the Agency’s refusal to comply
with the awards, because the Agency had “expressly notified
the Union that it could not, and would not, fully comply with
the awards” when it forwarded DFAS’ letter response in May
2010. App’x (“App.”) 2. It further found that, in August
2010 at the meeting with the DFAS representative, “the Union
expressly acknowledged that the Agency had not complied
with the awards.” App. 2. One member of the Authority
dissented, and would have adopted the administrative law
judge’s decision.
                         ANALYSIS
   I. The Union’s Unfair Labor Practice Charge Was
      Timely Filed.
    The Federal Service Labor-Management Relations Statute
authorizes a person or union to file an unfair labor practice
charge with the Federal Labor Relations Authority, 5 U.S.C.
§ 7101 et seq. The General Counsel of the Authority may then
issue a complaint to the agency charged with the unfair labor
practice. Id. § 7118(a)(1).
   With exceptions not relevant here, an unfair labor practice
charge must be filed within six months of when the challenged
                                   10

practice “occurred.” Id. § 7118(a)(4)(A). 1 The initial
question before us is when the unfair labor practice charged
here—the Agency’s supposed failure to comply with the
arbitration awards—occurred. As we have observed in the
past, when an unfair labor practice charge arises out of an
arbitration award, “[t]he plain language of the statute . . .
requires that the filing period cannot begin at least until there
has been a failure to comply with [the] award.” Nat’l
Treasury Emps. Union v. FLRA, 392 F.3d 498, 500 (D.C. Cir.
2004). When “an award orders an action that will take place
in the future, a party may fail to comply with the award in two
ways”: either by “expressly reject[ing] its obligation under the
award” or by “simply not tak[ing] the steps ordered by the
award.” Id. at 500-01. If the latter, however, the Agency
cannot be said to have failed to comply “at least until the
deadline for taking action has passed” without any compliance.
Id. at 501.
    The Authority has adopted this circuit’s approach to
determining when a party has failed to comply with an
arbitration award. U.S. Dep’t of the Treasury, IRS, 61
F.L.R.A. 146, 150 (2005). Reiterating the two routes to
anticipatory noncompliance—express rejection or failure to
timely commence compliance—the Authority also recognized
that some cases fit neither mold. Id. “In such situations, the
facts of each case, based upon what an award requires and what
a party’s actions have been following the award, will determine
whether a party has failed to comply with an arbitration
award.” Id.



1
  The full text of the provision states that, “[e]xcept as provided in
subparagraph (B) of this paragraph, no complaint shall be issued based on
any alleged unfair labor practice which occurred more than 6 months before
the filing of the charge with the Authority.” Id.
                               11

    The FLRA’s factual findings are “‘conclusive’ if
‘supported by substantial evidence on the record considered as
a whole.’” SEC v. FLRA, 568 F.3d 990, 995 (D.C. Cir. 2009)
(quoting 5 U.S.C. § 7123(c)). “This standard requires us to
defer to the Authority’s factual determinations if, taking into
account any record evidence to the contrary, the record
contains such relevant evidence as a reasonable mind might
accept as adequate to support such determinations.” Id.
(quoting Nat’l Ass’n of Gov’t Emps. v. FLRA, 363 F.3d 468,
475 (D.C. Cir. 2004)).
    Here, the Authority and the Agency rely on the express-
rejection route identified in National Treasury Employees
Union. The Authority found that, in May 2010, “the Agency
expressly notified the Union that it could not, and would not,
fully comply with the awards,” and that by August 2010, “the
Union expressly acknowledged that the Agency had not
complied with the awards.” App. 2. In the government’s
framing, the fact “[t]hat the Union chose not to heed the
Agency’s express statements of its inability to comply . . . does
not toll the deadline for filing [an unfair labor practice]
charge.” Resp’t Br. 17.
    That conclusion, however, is unsupported by substantial
evidence.      The record as a whole cannot sustain the
determination that the Agency expressly rejected its
obligations under the awards on either of the two dates in 2010
identified by the Authority. Nor did the Agency’s “actions . . .
following the award,” U.S. Dep’t of the Treasury, IRS, 61
F.L.R.A. at 150, reveal that it had failed to comply with its
obligations. It was not until May 2015, when the Agency told
the arbitrator that further changes would not be made and asked
him to deem it in compliance with the awards, that the Agency
expressly rejected its obligations.
                               12

    The Agency’s May 2010 letter did not expressly reject the
Agency’s obligations. Rather, it suggested that the Agency
was already largely in compliance with the awards and would
continue to work on meeting their terms. Specifically, the
Agency stated that the Smart LES system already had “most of
the structure and functions . . . require[d]” by the awards, S.A.
82, and explained that DFAS was in the process of making
additional changes, S.A. 78. Importantly, when the Agency
forwarded DFAS’ response to the Union, it omitted the
assertion that DFAS did not view itself as bound to make any
changes. The portions of DFAS’ response that the Agency did
forward—in which DFAS stated that certain changes were “not
available” or “not allowed”—did not expressly reject the
Agency’s obligations. Id. at 78-79. Those responses were
somewhat discouraging in the short term, but never foreswore
compliance with the awards. To the contrary, the Agency
expressed its apparent determination to work with DFAS to
make the required changes.
     The record of communications at the parties’ August 2010
meeting with the arbitrator and the representative from DFAS
also fails to support the Authority’s express-rejection
determination. As the government tells it, because the Union
representative himself demonstrated at the meeting that the
Smart LES system did not meet the terms of the awards, the
Union necessarily knew that the Agency was rejecting its
obligations. But the record shows that the Agency’s position
at the meeting was that Smart LES met the terms of the awards,
and the Agency’s own witness testified before the
administrative law judge that the DFAS representative told the
Agency and the Union at the meeting “that pretty much
anything [the Agency] wanted [it] could do in the [S]mart
LES,” provided it could get approval and could pay for it.
S.A. 136. At no point during the meeting did the Agency
refuse to engage in further discussion or repudiate its
                              13

obligation to make changes to comply with the award, and the
Union’s behavior cannot reasonably be read to acknowledge
any such rejection.
    Even in communications outside the arbitrator’s
presence—where the Agency would presumably have had less
incentive to put a positive spin on its efforts—the Agency did
not seem to think that compliance was impossible. In June
2011, for example, the Agency and DFAS went back and forth
via email about a potential cost estimate for implementing the
remaining changes. The Agency expressed eagerness to get
an estimate so that it could “allocate money for the . . .
upgrades.” S.A. 106. DFAS provided a rough estimate and
noted that it might be “quite a while” before some of the
changes could be implemented. S.A. 105. The Agency
responded that it wanted to “put together a plan (even if the
plan [was] an incremental roll out) so” that it could tell the
arbitrator “when changes will start to appear.” S.A. 104.
The thrust of the exchange was that making the changes might
take a long time and require significant coordination, but that
they were achievable and the Agency remained committed to
full compliance. Of course, communications that were
unknown to the Union could not undermine an otherwise-
express rejection. But evidence that the Agency had not in
fact given up on making the required changes at the time of the
supposed rejection tends to support our conclusion that nothing
in the record communicated that it had.
    In sum, the Agency did not expressly reject its obligations
under the arbitration awards either in its May 2010 letter or at
the August 2010 meeting. Rather, when viewed in light of the
record as a whole, the Agency’s communications reflected its
continuing efforts to implement the required changes. The
Authority’s finding that the Agency had openly refused to
make certain changes as of 2010 is thus not supported by
                               14

substantial evidence. It was not until May 2015, when the
Agency told the arbitrator that the remaining changes would
not be made, that the Agency expressly rejected any further
requirements of the awards. Measured from that May 2015
rejection, the Union’s October 2015 unfair labor practice
charge was timely.
   II. Retaining Jurisdiction Is Unwarranted.
    The Union argues that we “should retain jurisdiction to
enforce the [unfair labor practice],” Pet’r Br. 52, presumably
by supervising the Agency’s compliance with the arbitration
awards. According to the Union, the Authority is biased in
favor of employing agencies and against unions. “Remanding
to the Authority to pursue enforcement proceedings would . . .
mean nothing,” id., the Union says, because the Authority
would just “fabricate another reason to overrule” the
administrative law judge, id. at 51. We decline the Union’s
request.
    The Union’s sole factual support for its assertions of bias is
a chart it created comparing the outcomes of Authority cases
during the current presidential administration to the outcomes
during the previous two. According to the comparison, unions
have fared worse under this administration than in prior years,
and it attributes that lack of success to the Authority’s bias.
But a simple win-loss chart does not demonstrate that the
Authority has prejudged the cases. We need not decide when,
if ever, it might be appropriate for us to retain jurisdiction to
ensure enforcement in order to conclude that the Union has
failed here to show that doing so would be appropriate.
                        *       *       *
    For the reasons discussed above, we grant the Union’s
petition for review in part. We reverse the Authority’s
                               15

determination that the unfair labor practice charge was
untimely, but we deny the petition insofar as it asks us to retain
jurisdiction. We remand for the Authority to address the
merits of the Union’s unfair labor practice charge.
                                                     So ordered.